                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     USA,                                               Case No. 18-cr-00560-HSG-1
                                   8                     Plaintiff,                         AMENDED ORDER TO PRODUCE
                                                                                            TRANSCRIPTS
                                   9               v.

                                  10     ANTHONY REED,
                                  11                     Defendant.

                                  12     USA,                                               Case No. 18-cr-00560-HSG-5
Northern District of California
 United States District Court




                                  13                     Plaintiff,
                                  14               v.
                                  15     RAHSAAN FAISON,
                                  16                     Defendant.
                                  17

                                  18           On the following dates and times, hearings were held before Magistrate Judge Donna M.

                                  19   Ryu in the above-entitled actions and recorded on FTR:

                                  20           •   November 26, 2018 (FTR 9:51-9:55) – Anthony Reed
                                  21
                                               •   November 26, 2018 (FTR 9:55-9:58) – Rahsaan Faison
                                  22
                                               •   November 29, 2018 (FTR 10:04-11:12) – Rahsaan Faison
                                  23
                                               •   November 30, 2018 (FTR 12:11-12:43) – Anthony Reed
                                  24

                                  25           •   December 11, 2018 (FTR 10:38-11:42) – Anthony Reed

                                  26           Production of a transcript of each of these hearings for the Court is necessary for resolution
                                  27   of this matter.
                                  28
                                              Accordingly, the court reporter is directed to prepare the transcripts of these proceedings
                                   1

                                   2   on the following basis:

                                   3          ()      Ordinary (within 30 days @ $3.65 per page).

                                   4          ()      14-Day (within 14 days @ $4.25 per page)
                                   5
                                              ()      Expedited (within 7 days @ $4.85 per page).
                                   6
                                              ()      3-Day (within 3 days @ $5.45 per page)
                                   7
                                              (X)     Daily (overnight @ $6.05 per page).
                                   8
                                              Therefore, the Clerk is directed to pay a transcriber the cost of preparing the transcript at
                                   9

                                  10   the rate indicated above, and in accordance with the requirements of the Judicial Conference of the

                                  11   United States, as set forth in the Guide to Judiciary Policies and Procedures.
                                  12
Northern District of California




                                              IT IS SO ORDERED.
 United States District Court




                                  13
                                       Dated: 12/13/18
                                  14
                                                                                        ______________________________________
                                  15                                                    HAYWOOD S. GILLIAM, JR.
                                                                                        United States District Judge
                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
